Title: From George Washington to Timothy Pickering, 16 September 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir
            Mount Vernon Sepr 16th 1795
          
          If, when this reaches your hands, there should be no contract or other obligation existing on behalf of the U.S. for the purchase of land on the Potomac, intended for the public Arsenal—I should wish all further negociation in this business to be suspended until proper inquiries can be made and information obtained respecting the property at the junction of the Potomac and Shanandoah Rivers in this State; for it has been represented to me that this spot affords every advantage that could be wished for water works to any extent, and that no place is more capable of complete defence at a small expense; and I am also informed that from 800 to 1000 Acres of land might be obtained there on reasonable terms. The land at the Junction of the two Rivers, including what is called Harper’s ferry, has lately been leased for 7 years—and the lessee has the right of purchasing whenever it may be sold. Should this spot be fixed upon for the Arsenal, the Lessee will relinqu[i]sh his title to the U.S. reserving only a small piece of the land for the purpose of building stores & doing business. Six hundred Acres of land adjoining this tract, is, I am

told, offered for sale by Colo. Bull for fifteen hundred pounds Virga money. Colo. Bull has a lease of this tract for 70 years @ £5 pr 100 Acres, & a number of years have been already paid on the lease. The fee is in Genl Henry Lee who I have no doubt will dispose of his right on very reasonable terms, There is another small tract, with a saw mill upon it, adjoining the two foregoing, which I am told may be also purchased.
          From my own knowledge I can speak of the eligibility of this situation for a public Arsenal; but as I have never examined it very attentively I am not able to speak so decidedly as to the advantages of erecting works there. These, however, I am told, are equal at least to any on the Potomac or its branches—having the advantage of a considerable fall in both Rivers which may be brought to operate at this place. At any rate, if the thing is open it may be well to have enquir⟨ies⟩ made & prices ascertained before it becomes known that this spot is in view. I am—&ca
          
            G. W——n
          
        